Citation Nr: 0816298	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-38 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a lumbar spine disorder, and if so, whether the 
claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a cervical spine disorder, and if so, whether the 
claim should be granted.

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In June 2007, the Board remanded these issues for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.  


FINDINGS OF FACT

1.  In an unappealed April 2000 rating decision, the RO 
denied reopening of claims of entitlement to compensation for 
lumbar and cervical spine disabilities under the provisions 
of 38 U.S.C. § 1151.  

2.  The evidence associated with the claims files subsequent 
to the RO's April 2000 rating decision does not relate to an 
unestablished fact necessary to substantiate either claim; is 
cumulative and redundant of evidence already of record; and 
does not raise a reasonable possibility of substantiating 
either claim.

3.  Psychiatric disability was not present in service, a 
psychosis was not manifested within one year after the 
veteran's discharge from service, and no current psychiatric 
disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a lumbar 
spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Psychiatric disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder.  He is also seeking to reopen claims of entitlement 
to service connection for cervical and lumbar spine 
disorders.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in July 2007.  This letter not 
only informed the veteran of the specific technical meanings 
of "new" and "material," but also informed the veteran of the 
bases for the denials in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  

Although this notice was provided after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in January 2008.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided before the 
initial adjudication of the claim.

The Board also notes that service medical records, Social 
Security Administration (SSA) disability records, and 
pertinent VA medical records have been obtained.  The veteran 
has repeatedly suggested that his service records are 
incomplete or were misfiled.  The veteran also insists that 
he was not given a separation examination, even though there 
is a copy of such an examination report in the service 
records.  

There is no indication from the claim file that there are 
missing or misfiled records in the veteran's service jacket.  
The Social Security number, date of birth, and other 
pertinent identifying information on the report of 
examination for separation dated in February 1971 match the 
information contained on the veteran's Form DD-214 and other 
records.  The separation examination report also contains the 
veteran's signature on the reverse side.  The Board is 
satisfied that the service records are complete.  

Although the RO has not obtained a medical opinion or 
provided the veteran with a VA examination in response to any 
of these claims, the Board has determined that VA has not 
obligation to obtain such an opinion or to provide such an 
examination in this case.  In this regard, the Board notes 
that 38 C.F.R. § 3.159(c)(4) provides that VA is not required 
to obtain a medical opinion or provide a VA examination in 
response to a claim to reopen if new and material evidence 
has not been presented.  With respect to the veteran's 
service connection claim, in view of the absence of any 
medical evidence of a psychiatric disorder in service or 
until years thereafter and the absence of any medical 
evidence suggesting that a current psychiatric disorder is 
related to service, the medical evidence currently of record 
is sufficient to decide this claim and there is no reasonable 
possibility that any medical opinion or VA examination would 
substantiate the claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Compensation shall be awarded for qualifying additional 
disability of a veteran caused by VA hospital care, medical 
or surgical treatment, or examination furnished the veteran, 
in the same manner as if such additional disability or death 
were service-connected where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board has considered whether there 
is an active appeal with respect to any prior denial of the 
veteran's neck and low back claims.  Those claims were first 
denied in a December 1996 rating decision.  In April 1997, 
the veteran submitted a VA Form 21-4138 stating his desire to 
reopen his claim for the service-connected fistula in ano.  
On that form, he also stated that he suffered with nerve 
damage to his lower back and neck since operations at the 
VAMC in Durham in April 1995 and November 1995.  The veteran 
did not refer to the prior denial of his claims, nor did he 
express a desire to appeal.  Accordingly, the Board finds 
that the RO properly treated this submission as a claim.  

The RO sent the veteran a letter in May 1997 informing him of 
the evidence he must submit to reopen the claim.  In 
response, the veteran submitted a written statement, and 
informed the RO that all of his treatment had been at the 
VAMC in Durham.  The claim was again denied in August 1997 on 
the grounds that there was no additional disability resulting 
from VA medical care.  The veteran filed a TDIU claim in 
September 1997 and discussed his back and neck symptoms in 
relation to the claim.  However, these submissions did not 
refer to any prior denial, nor did they express a desire to 
appeal.  

In March 1998, the veteran submitted a VA Form 21-4138, in 
which he stated that he wished to present medical summaries 
never before presented in his case for neck and back 
injuries.  This was appropriately deemed by the RO to be an 
attempt to reopen those claims based on new and material 
evidence.  In a letter dated in June 1998, the veteran was 
informed that he must submit new and material evidence in 
order for the claims to be reopened.  No additional evidence 
was received.  

In September 1999, the veteran submitted a hand-written 
letter stating that he had just undergone an evaluation at 
the VA Pain Clinic, and this report would prove his case with 
respect to the neck and back.  The RO appropriately 
interpreted this as a claim to reopen; however, reopening was 
denied in an April 2000 rating decision because new and 
material evidence had not been received.  In June 2000, the 
veteran submitted a letter stating that he did not think that 
VA reviewed his records and may have gotten them confused 
with another veteran.  He continued that he did not agree 
with the RO's decision.  In response, the RO sent the veteran 
a letter acknowledging an "attempted" notice of 
disagreement with the April 2000 decision, but stating that 
he had not been specific as to which issue he was disagreeing 
with.  The letter requested clarification.  The veteran did 
not respond to the RO's letter.  

Based on a review of the activity recorded in the claims file 
prior to the currently active claim to reopen, the Board 
finds nothing that can be construed as a notice of 
disagreement with any denial prior to April 2000.  Although 
the veteran did attempt to file a notice of disagreement with 
the April 2000 decision, that decision dealt with 3 issues, 
and the veteran did not specify which issue was the object of 
his disagreement, despite a request for clarification from 
the RO.  VA regulations specify that if the agency of 
original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2007).  Accordingly, 
the Board finds that there is no active appeal of the 
February April 2000 decision, or any prior denial of the neck 
and low back claims.  

New and Material Evidence

The veteran underwent a left L5/S1 partial hemilaminectomy 
and diskectomy in April 1995, and decompressive laminectomies 
at C3 through C6 in November 1995.  At the time of the April 
2000 rating action, the evidence then of record established 
that the veteran had diagnoses of cervical stenosis and 
lumbar degenerative disc disease.  However, the evidence did 
not establish that there was any additional disability 
resulting from April 1995 or November 1995 procedure.  Indeed 
a September 1999 VA Pain Clinic note attributed the veteran's 
pain to cord compression prior to surgery.  

The evidence submitted after the April 2000 decision 
similarly does not tend to establish additional neck or low 
back disability resulting from VA medical care.  Medical 
reports, including reports received from SSA, are either 
duplicates of records already considered, or they relate to 
the veteran's current condition and do not address the 
matters of additional disability or nexus.  The Court has 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

Statements from the veteran, although continuing to report 
his symptomatology and his theories of causation, cannot be 
considered new and material as to the matter of additional 
disability or medical nexus.  Laypersons are capable of 
testifying as to symptoms, but are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

The Board notes in passing that the controlling statute in 
this case, 38 U.S.C. § 1151, was amended, effective for 
claims filed on or after October 1, 1997.  In pertinent part, 
the amendment requires that additional disability as a result 
of VA medical treatment must be based on "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable."  The 
Board notes that the current version of the statute was in 
effect at the time of the April 2000 decision.  However, the 
basis for the April 2000 denial was that there was no 
additional disability shown to have resulted from VA medical 
care.  The requirement of additional disability exists in 
both versions of the statute, and therefore the outcome would 
be the same regardless of which version of the statute were 
applied.

In sum, the evidence received since the April 2000 denial of 
reopening either does not relate to the unestablished fact of 
additional disability resulting from VA hospitalization, 
medical or surgical treatment, or, to the extent that it does 
relate to this fact, it is cumulative and redundant of 
evidence already submitted.  It therefore does not raise a 
reasonable possibility of substantiating either claim.  
Accordingly, the Board concludes that new and material 
evidence has not been received and reopening of the cervical 
and lumbar spine claims is not in order. 

Service Connection

Service medical records do not show that the veteran was 
found to have any psychiatric disorder or that he reported 
any pertinent complaints.  The report of examination for 
discharge in February 1971 shows that all systems, including 
psychiatric, were found to be normal on clinical evaluation.  
The veteran wrote on the back of the form, "I am in good 
[h]ealth," with his signature beneath.  

Although the post-service medical evidence of record shows 
that the veteran currently has a diagnosis of depression, 
there is no post-service medical evidence of such a diagnosis 
until 1995, more than 20 years after the veteran's discharge 
from service.  In a September 1995 VA outpatient report, the 
veteran was diagnosed with a major depressive episode.  The 
veteran attributed his depression to legal problems with his 
ex-wife, financial difficulties, and his pending disability 
application.  In January 1996 and April 1996 outpatient 
notes, the veteran was diagnosed with an anxiety disorder.  

While the evidence establishes a current disability of 
depression and anxiety, there is no competent medical opinion 
that purports to relate any psychiatric disorder to the 
veteran's military service.  In essence, the evidence of a 
nexus between the veteran's current depression and anxiety 
and his military service is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, 2 Vet. App. at 494.  

The Board notes that in the January 1996 VA outpatient 
record, the veteran reported feeling a little down secondary 
to physical stressors, lack of sleep, back pain, and stress.  
The diagnosis at that time was anxiety disorder.  Similarly, 
in a May 1999 note, the veteran attributed his depression to 
stress, partially due to his pilonidal disease.  However, 
even assuming that at least some of his physical stressors 
involve service-connected disorders, these reports do not 
constitute competent nexus opinions, because they are patent 
recitations of the veteran's statements.  In other words, the 
examiner is reporting the veteran's opinion and not providing 
his/her own.  The Court has held that a bare transcription of 
lay history, unenhanced by any additional medical comments by 
the physician, is not transformed into competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In sum, in light of the lack of any medical evidence of any 
psychiatric disorder until years after the veteran's 
discharge from service or of a nexus between any current 
psychiatric disorder and the veteran's military service, the 
Board concludes that a preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Reopening of the claim of entitlement to compensation under 
38 U.S.C. § 1151 for a lumbar spine disorder is denied.

Reopening of the claim of entitlement to compensation under 
38 U.S.C. § 1151 for a cervical spine disorder is denied.

Entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


